.

       NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  KAREN L. WILLIS,
                     Appellant,
                            v.
        CAN’T STOP PRODUCTIONS, INC.,
                   Appellee.
              __________________________

                      2012-1109
       (Cancellation Nos. 92051213 & 92051215)
             __________________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.
              ___________________________

              Decided: November 13, 2012
              ___________________________

   KAREN L. WILLIS, of La Jolla, California, pro se.

   JAY A. BONDELL, Ladas & Parry LLP, of New York,
New York, for appellee.
              __________________________

  Before PROST, MOORE, and O’MALLEY, Circuit Judges.
WILLIS   v. CANT STOP                                   2


PER CURIAM.
     Karen L. Willis appeals from the Trademark Trial
and Appeal Board (Board) decision dismissing her fraud
and misrepresentation of source claims and granting
summary judgment that Can’t Stop Productions, Inc.
(Appellee) did not abandon its marks and that the marks
are not generic. For the reasons discussed below, we
affirm.
                        BACKGROUND
    Mrs. Willis is the wife of Victor Willis, the original
lead singer of the music group the Village People. The
group is composed of six performers dressed in costumes:
a construction worker, a policeman, a Native American, a
cowboy, a military man, and a biker. The group is widely
known for several hit songs, including Y.M.C.A., Macho
Man, and In the Navy.
    Appellee is the owner of two registered service marks
for the typed words “VILLAGE PEOPLE” and also of a
design mark depicting the six characters that make up
the Village People. The “VILLAGE PEOPLE” marks,
Registration Nos. 1101013 and 2184290, are for
“entertainment services rendered by a musical and vocal
group” and “pre-recorded phonograph records, audio
cassettes, audio tapes and compact discs featuring music
and vocals,” respectively. The design mark covered by
Registration No. 2330857, shown below, is for
“entertainment services, namely, live performances by a
musical and vocal group.”
3                                       WILLIS   v. CANT STOP




    In 1977, Victor Willis signed an employment
agreement with Appellee in which he acknowledged that
Appellee owns all rights to the name “The Village People”
and agreed not to use the name for any purpose. Mr.
Willis permanently ceased to be a member of the Village
People group in 1982. In 2007, Mrs. and Mr. Willis
sought to obtain a license to use the Village People mark
but Appellee refused. Thereafter, Mrs. Willis filed three
petitions for cancellation, one for each of Appellee’s
marks.
    In the cancellation petitions, Mrs. Willis made several
allegations that the Board interpreted as claiming fraud.
For example, she alleged that Appellee misrepresented
the nature of the services covered by its marks because
the Village People is a “concept group,” not a “musical and
vocal group” as claimed in the registrations. Mrs. Willis
also alleged that Appellee misrepresented the source of its
goods and services, which originate from her husband
rather than from Appellee.
    Mrs. Willis made similar allegations regarding
Appellee’s alleged abandonment of its marks.
Specifically, she contended that Appellee did not use its
marks in connection with a “musical and vocal group”
because the Village People lip-sync to prerecorded music
and thus do not sing as a group. Mrs. Willis further
argued that Appellee made changes to certain characters
WILLIS   v. CANT STOP                                    4


depicted in the design mark and that Appellee has not
used its marks in connection with audio recordings since
1985. In addition to contending that Appellee abandoned
its marks, Mrs. Willis argued that the marks are generic
because they merely identify groups of people living in a
community or a small town.
    Appellee filed motions for summary judgment for each
claim.     The Board held Mrs. Willis’s fraud and
misrepresentation of source claims to be “legally
insufficient” and thus struck them from the pleadings.
The Board, however, granted Mrs. Willis leave to file an
amended petition to make out a fraud claim with respect
to the “VILLAGE PEOPLE” word mark for audio
recordings. This petition remains pending before the
Board, and thus Mrs. Willis’s fraud claim with respect to
Registration No. 2184290 is not before us on appeal.
    The Board granted summary judgment in all three
cancellation petitions that Appellee’s marks are not
generic, holding that Mrs. Willis submitted no evidence
and made no allegations to show that the term “VILLAGE
PEOPLE” is used as a generic term for musical recordings
or performances. The Board also granted summary
judgment that Appellee did not abandon the “VILLAGE
PEOPLE” mark in connection with entertainment
services or the design mark depicting the group. It
rejected Mrs. Willis’s argument that the Village People is
not a “musical and vocal group” because the members do
not sing as a group. It also cited Appellee’s evidence that
it used its “VILLAGE PEOPLE” mark and design mark in
connection with musical performances in 1994, 1995,
1997, 1998, 2001-2006, 2008, and 2010. The Board thus
held that Mrs. Willis failed to raise a genuine issue of
material fact that Appellee used these marks in
connection with musical performances.          The Board,
however, denied summary judgment with respect to the
5                                        WILLIS   v. CANT STOP


“VILLAGE PEOPLE” mark in connection with audio
recordings, finding a genuine dispute of material fact as
to whether Appellee stopped using its mark in connection
with such goods.
    Mrs. Willis now appeals to our court the Board’s
dismissal of her fraud and misrepresentation of source
claims and its grant of summary judgment that two of the
marks are not generic or abandoned.           We have
jurisdiction under 28 U.S.C. § 1295(a)(4)(B).
                        DISCUSSION
     We review de novo the Board’s legal conclusions,
including the grant of summary judgment and the
dismissal of claims as legally insufficient. Aycock Eng’g,
Inc. v. Airflite, Inc., 560 F.3d 1350, 1355 (Fed. Cir. 2009);
Sunrise Jewelry Mfg. Corp. v. Fred S.A., 175 F.3d 1322,
1324 (Fed. Cir. 1999). “Summary judgment is appropriate
where the movant has established that there is no
genuine issue as to any material fact and that the movant
is entitled to judgment as a matter of law.” Lens.com, Inc.
v. 1-800 Contacts, Inc., 686 F.3d 1376, 1378 (Fed. Cir.
2012) (quotation omitted). A registered trademark may
be canceled if it has been abandoned. On-Line Careline,
Inc. v. America Online, Inc., 229 F.3d 1080, 1087 (Fed.
Cir. 2000) (citing 15 U.S.C. § 1064(3)).         Under the
Lanham Act, a mark will be considered abandoned when
“its use has been discontinued with intent not to resume
such use.”       15 U.S.C. § 1127.       Non-use for three
consecutive years is prima facie evidence of abandonment.
Id.
    On appeal, Mrs. Willis argues that a genuine issue of
material fact remains as to whether Appellee abandoned
its design mark and “VILLAGE PEOPLE” mark. As she
did before the Board, Mrs. Willis again asserts that
Appellee abandoned these marks by failing to use them in
WILLIS   v. CANT STOP                                    6


connection with “entertainment services . . . by a musical
and vocal group.” Relying largely on her husband’s
declaration, Mrs. Willis argues that the group does not
qualify as a “musical and vocal group” because its
members lip-sync and do not play musical instruments.
With respect to the design mark, Mrs. Willis contends
that Appellee failed to affix the mark to anything in
connection with its goods or services. In support of her
genericness claim, Mrs. Willis appears to rely on the same
arguments that she presented to the Board.
     Mrs. Willis also argues that she sufficiently pled her
fraud claims by alleging that the Village People is not a
musical and vocal group.         She contends that she
adequately pled her misrepresentation of source claims by
alleging that Appellee’s use of its marks has made it
difficult for her husband to perform even though he is the
true source of the goods or services associated with the
marks.
    We conclude that the Board correctly granted
summary judgment that Appellee’s marks at issue on
appeal are not generic or abandoned. Mrs. Willis offered
no evidence that the term “Village People” is used as a
generic term for musical recordings or performances, and
thus failed to raise a genuine issue of material fact
preventing summary judgment on this issue.           With
respect to abandonment, Mrs. Willis does not dispute that
Appellee has used the “VILLAGE PEOPLE” mark in
connection with entertainment services by promoting
Village People shows. Indeed, both she and Mr. Willis
admitted in their declarations that they have seen the
Village People perform in connection with those marks.
Although it may reflect on the quality of the
entertainment Appellee offers, Mrs. Willis’s argument
that the Village People do not actually sing or play their
own instruments fails to disqualify them as a “musical
7                                       WILLIS   v. CANT STOP


and vocal group.” That evidence is thus insufficient to
raise a genuine issue of material fact that Appellee
abandoned its marks. Even construing the evidence in
the light most favorable to Mrs. Willis, the record
establishes that Appellee did not abandon its marks.
     We also conclude that the Board correctly dismissed
Mrs. Willis’s fraud and misrepresentation of source
claims. Her argument that the Village People do not
qualify as a musical and vocal group is insufficient to
make out a claim of fraud. Similarly, her cursory
allegation that her husband is the true source of the goods
covered by Appellee’s marks, and that Appellee’s use of its
marks prevents her from booking concerts for her
husband, fails to make out a claim of misrepresentation of
source. The registrant has at all times owned the marks
at issue. The Board thus properly dismissed these claims.
   We have considered Mrs. Willis’s other arguments on
appeal and find them to be without merit. Because the
Board correctly granted summary judgment that the
marks at issue on appeal are not generic or abandoned
and correctly dismissed the claims of fraud and
misrepresentation of source, we affirm.
                      AFFIRMED
                          COSTS
    No costs.